DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Applicant’s response to Non-Final Office Action
Applicant’s response dated 26 July 2021 to the Non-Final Office Action dated 29 April 2021 is acknowledged.  
Amended claims, dated 26 July 2021 have been entered into the record.

Information Disclosure Statement
The IDS dated 26 July 2021 has been received, entered and considered, a copy is included herein.

Examiner’s Response to Amendment
The outstanding objections and rejections set forth in the previous office action are all clearly overcome in view of the present amendment for the reasons set forth in Applicant’s response.
Status of the Claims
Claims 21-32 and 34-40 are allowed. 
Claim 33 was cancelled by the Applicant.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel crystalline Form B of the citric acid salt (independent claims 21 and 26), and crystalline Form F of the tartaric acid salt (independent claim 31), of the known compound 5-(2,4-diamino-pyrimidin-5-yloxy)-4- isopropyl-2-methoxy-benzenesulfonamide, also known as “AF-19” or “gefapixant” and to compositions comprising the forms and methods of use thereof.  
The previous office action indicated that the claimed subject matter was allowable over the prior art, see pages 5-6 where the closest prior art and non-obvious differences therefrom are discussed.  
The instant claims, as previously presented, were not allowable in view of several non-prior art issues that were identified by the Examiner.  The outstanding issues have been fully resolved by the present amendment and the Application is in condition for allowance.

Conclusion
	Claims 21-32 and 34-40 (renumbered claims 1-19) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625